In the application to have the evidence re-examined our attention is called to certain facts which were not mentioned in the opinion. But they do not change *Page 359 
the fact, found by the court on sufficient evidence, that the deed was not completed nor delivered in the lifetime of deceased, Daneri. Whatever claim the widow had to the note, or the chose in action (the suit on the note at Daneri's death), came through the deed. The testimony of Frank Daneri that his father told Murphy he wished his mother to have all the property was no doubt true, but that is precisely what Murphy undertook to bring about by the deed conveying all the property, but failed. Mrs. Daneri testified that all the property belonged to her "and family." But it was because it was supposed that the deed conveyed the property that she claimed it. At the same time she testified that she knew nothing about the note. It is true, also, that the members of the family supposed that the property had been deeded, and it is true that the validity of the deed was not questioned until after Murphy's death. There was evidence that Ambrose Daneri had acted as his mother's agent, and had received rent for the land and paid it to her, and that he had been in possession of the deed ever since Murphy delivered it to him, and that his mother had received payments on the note. There was no evidence as to the scope of the agency referred to above. But if it be assumed that it was an agency to manage the property for his mother, and if the other facts above narrated be admitted, still the controlling fact remains that the attempt to convey the property to Mrs. Daneri was abortive.
The point is now made for the first time that the deed was sufficient to carry an assignment of the chose in action, and it is immaterial that it was incomplete as to the land, and that manual delivery of the note was not essential; citingDriscoll v. Driscoll, 143 Cal. 528, [77 P. 471]. This case is instructive and covers some of the features of the present case. If the deed in question had been completed and delivered, we would have the case discussed in Driscoll v. Driscoll. But the grantor here told the notary to complete it and return it to him, presumably for his examination, and thereafter to be delivered, should he determine to so dispose of it. He never saw it afterward, and it was not completed or delivered until after his death, and was then delivered to the son, and never was delivered to the grantee. We are unable to discover any legal ground *Page 360 
upon which the deed can be held to have conveyed the note or the chose in action. Upon the other point in the case we also adhere to our former decision.
Rehearing denied.
McLaughlin, J., and Buckles, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 2, 1906.